       Case 2:20-cv-01146-JAM-AC Document 7 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFORY LYNN SHOOK,                              No. 2:20-cv-01146 JAM AC PS
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    SAM McLEOD, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On June 17, 2020, the

19   court declined to serve the complaint, and granted plaintiff 30 days to file an amended complaint.

20   ECF No. 5. Plaintiff did not file an amended complaint. On July 22, 2020, the court ordered

21   plaintiff to show cause within 14 days why this case should not be dismissed for failure to

22   prosecute. ECF No. 6. Plaintiff was cautioned that failure to do so could lead to a

23   recommendation that the action be dismissed. Plaintiff has not responded to the court’s orders,

24   nor taken any action to prosecute this case.

25          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

26   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

27   Civ. P. 41(b); Local Rule 110, 183(b).

28   ////
                                                       1
      Case 2:20-cv-01146-JAM-AC Document 7 Filed 08/10/20 Page 2 of 2

 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 3   days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: August 10, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
